I UNITED STATES DISTRICT COURT

 

 

2 DISTRICT OF NEVADA
5 OK OK
4), LAUSTEVEION JOHNSON, Case No. 2:17-cv-01121-APG-VCF
5 Plaintiff,
ORDER GRANTING MOTION TO
6 V. VOLUNTARILY DISMISS CLAIMS
AGAINST DEFENDANTS WILLIS
7|| DAVID WILLIS, et al., AND LEWIS
8 Defendants. (ECF No. 34)
9
10
11 Plaintiff filed a motion to voluntarily dismiss his claims against defendants David Willis

12|| and Joseph Lewis. ECF No. 34. The defendants do not oppose. ECF No. 35.
13 IT IS ORDERED that the plaintiff's motion to dismiss his claims against David Willis
14||and Joseph Lewis (ECF No. 34) is GRANTED. All claims against Willis and Lewis are

15|/ dismissed without prejudice.

 

16 DATED this 31st day of May, 2019.

a 7 am

18 ANDREW P. GORDON

19 UNITED STATES DISTRICT JUDGE
20

a

22

23

 

 

 
